DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (USP 8359745) hereinafter referred to as Lin.

[AltContent: textbox (End Portion)][AltContent: arrow][AltContent: textbox (Second Heat Radiating Fin)][AltContent: arrow][AltContent: rect][AltContent: textbox (Second Surface)][AltContent: arrow][AltContent: textbox (First Surface)][AltContent: arrow]
    PNG
    media_image1.png
    769
    562
    media_image1.png
    Greyscale

Lin Figure 9

Regarding Claim 1, Lin discloses a heat sink comprising: 
a base plate (10) thermally connectable to a heat generating element (60) and having a flat plate shape (shown in figure 4, wherein the base (10) is flatly shaped); 

a second heat radiating fin (shown in annotated figure 9) disposed adjacently to a side end portion of the first heat radiating fin (shown in figure 4) and thermally connected to the base plate (shown in figure 4, wherein the annotated second heat radiating fin is thermally connected to the base (10) through conduction), a surface of the first heat radiating fin (shown in annotated figure 4, “First Surface”) is not parallel to a surface of the second heat radiating fin (shown in annotated figure 4, “Second Surface”),
wherein the first heat radiating fin (30) is thermally connected to the base plate via a heat conductive member (20),
wherein the heat conductive member is a heat pipe (20) comprising a straight portion (being the vertical portion of the heat pipe (20) extending through the fin (30), see figures 4 and 9) and a bottom portion (shown in figure 9 being the portion of the heat pipe (20) extending through the base plate (10)) connected by a bent portion (shown in figure 9), wherein the bottom portion is inserted in the base plate (shown in figures 4 and 9, wherein the heat pipe (20) is shown extending into the base plate (10)),
wherein an end portion of the second heat radiating fin (shown in annotated figure 9) is in direct contact with the base plate (10, shown in figure 9) so that the second heat radiating fin is thermally connected to the base plate (shown in figures 4 and 9, being the bottom portion of the fin),

the straight portion of the heat pipe (being the vertical portion of the heat pipe (20) extending through the fin (30), see figures 4 and 9) is thermally connected to the first heat radiating fin (30), wherein the straight portion of the heat pipe is inserted in the first heat radiating fin and is not inserted in the second heat radiating fin (shown in figures 4 and 9), wherein the heat pipe inserted in the first heat radiating fin is not inserted in the second heat radiating fin (shown in figures 4 and 9), and no other heat pipe is inserted in the second heat radiating fin (shown in figures 4 and 9), and
the end portion of the second heat radiating fin (shown in annotated figure 9) is thermally connected to the base plate (shown in figure 4) and wherein the heat generating element (60) is thermally connected to a second face side of the base plate region (shown in figure 11, wherein the heat generating element (60) is thermally connected to the bottom side of the base plate (10)) at which the second heat radiating fin is in direct contact with a first face side of the base plate (shown in figure 4), and
the first heat radiating fin (30) is not attached to the bent portion of the heat pipe which is disposed between the straight portion and the bottom portion of the heat pipe (shown in figures 9 and 11), and the second heat radiating fin (shown in annotated figure 9) is not provided between the first heat radiating fin and the base plate (shown in annotated figure 9, see the outlined envelope of the second heat radiating fin). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “thermally connectable to a heat generating element… the heat generating element is thermally connected to a second face side of the base plate region“, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claims are drawn to a heat sink device, wherein the heat-generating component is superfluous to said device or rather does not further define the structure of the aforementioned device. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 7, Lin further discloses the heat pipe has a U-shape as viewed in a side view (see figures 4 and 9).
Regarding Claim 11, Lin further discloses a bottom portion of the heat pipe (shown in figure 9 being the portion of the heat pipe (20) extending through the base plate (10)) is fitted to the second face side of the base plate (shown in figure 9, wherein the heat pipe (20) is attached to the bottom side of the base (10)), wherein the heat pipe (20) is in direct contact with the base plate (shown in figures 4 and 9), and wherein the second heat radiating fin (shown in annotated figure 9) is in direct contact with the base plate (shown in annotated figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (USP 7447027) in further view of Chen (US PG Pub. 20040114329), hereinafter referred to as Xia and Chen, respectively.
[AltContent: textbox (Second Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Surface)] 
    PNG
    media_image2.png
    323
    495
    media_image2.png
    Greyscale

Xia Figure 1
Regarding Claim 1, Xia discloses a heat sink comprising: 
a base plate (100) thermally connectable to a heat generating element (“a bottom surface of the base 100 for contacting with a heat-generating electronic component, such as a central processing unit (CPU)”, col. 2 ll. 31-34) and having a flat plate shape (shown in figure 1, wherein the base (100) is flatly shaped); 

a second heat radiating fin (120) disposed adjacently to a side end portion of the first heat radiating fin (shown in figures 1-2) and thermally connected to the base plate (shown in figure 1, wherein the second heat radiating fin is thermally connected to the base (100) through conduction), a surface of the first heat radiating fin (shown in annotated figure 1, “First Surface”) is not parallel to a surface of the second heat radiating fin (shown in annotated figure 1, “Second Surface”),
wherein the first heat radiating fin (160) is thermally connected to the base plate via a heat conductive member (180),
wherein the heat conductive member is a heat pipe (180) comprising a straight portion (being the vertical portion of the heat pipe (180) extending through the fin (160), see figures 1-2) and a bottom portion (shown in figure 2 being the portion of the heat pipe (180) extending through the base (100)) connected by a bent portion (shown in figure 9), wherein the bottom portion is inserted in the base plate (shown in figures 1-2 9, wherein the heat pipe (180) is shown extending into the base (100)),
wherein an end portion of the second heat radiating fin (shown in figures 1-2) is in direct contact with the base plate (shown in figure 1) so that the second heat radiating fin is thermally connected to the base plate (shown in figures 4 and 9, being the bottom portion of the fin),
wherein the heat pipe (180) that is thermally connected to the first heat radiating fin (160) is thermally connected to the base plate (100) by the heat pipe (180) fitted to the base plate (shown in figures 1-2), wherein

the end portion of the second heat radiating fin (shown in figure 1 being the bottom portion of the fin (120)) is thermally connected to the base plate (shown in figure 1) and wherein the heat generating element is thermally connected to a second face side of the base plate region (see col. 2 ll. 31-34) at which the second heat radiating fin is in direct contact with a first face side of the base plate (shown in figure 1), and
the first heat radiating fin (160) is attached to the heat pipe and the bent portion is disposed between the straight portion and the bottom portion of the heat pipe (shown in figure 2), and the second heat radiating fin (120) is not provided between the first heat radiating fin and the base plate (shown in figures 1-2). Xia fails to explicitly disclose the first heat radiating fin is not attached to the bent portion of the heat pipe which is disposed between the straight portion and the bottom portion of the heat pipe.
Chen, also drawn to a heat sink having fins that are attached to a heat pipe and a base, teaches a first heat radiating fin (5) is not attached to the bent portion (shown in figure 1 being the heat pipe portion between the vertical heat portion and the horizontal heat pipe portion) of the heat pipe (51) which is disposed between the straight portion 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Xia with the first heat radiating fin not being attached to the bent portion of the heat pipe which is disposed between the straight portion and the bottom portion of the heat pipe, as taught by Chen, the motivation being to allow for the fin being placed in an area removed from the base, to simplify fabrication of the fin wherein the same hole size is cut into the fin without the need for compensating for a bend in the heat pipe or to minimize the overall space required for the heat sink wherein fins located on the bent heat pipe would place fins at an angle that would extend past the bottom plane of the base.         		
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “thermally connectable to a heat generating element… the heat generating element is thermally connected to a second face side of the base plate region“, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claims are drawn to a heat sink device, wherein the heat-generating component is superfluous to said device or rather does not further define the structure of the aforementioned device. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 7, Xia further discloses the heat pipe has an L-shape as viewed in a side view (see figures 1 and 2).
Regarding Claim 11, Xia further discloses the bottom portion of the heat pipe (180, shown in figures 1-2, being the portion of the heat pipe attached to the base (100)) .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the rejection of Lin, see the newly put forth interpretation in response to the amendments submitted 02/14/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763